Citation Nr: 0631494	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-11 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for migraine headaches, on 
a direct or secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kevin Bickel, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968 and from June 1969 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for migraine 
headaches.  In June 2006, a hearing was held before the 
undersigned in Washington, D.C.

Although the veteran initially brought his claim for service 
connection for headaches on a direct basis, he alleged at 
his hearing that, in the alternative, his headaches were 
aggravated by medications taken for his service-connected 
prostate cancer.  VA's duty to assist a claimant with the 
development of evidence extends to all applicable theories 
of a claim, whether asserted by the claimant or not. 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application). Because the 
evidence in this case reasonably raises a claim for 
secondary service connection, the issue on appeal has been 
recharacterized as shown above. 

The Board has reviewed the record to determine if any other 
issues are properly on appeal.  An August 2004 rating 
decision, assigned a 40 percent disability rating for the 
residuals of prostate cancer and declined to reopen a claim 
for service connection for a skin condition.  No 
correspondence was received from the veteran disagreeing 
with any aspect of that decision within one year, so the 
Board does not have jurisdiction to address those claims.  
Although the veteran listed prostate and skin conditions on 
his substantive appeal concerning his headache claim, that 
was received in March 2004, and the last rating decisions to 
address those claims were well more than a year previously, 
so that cannot be accepted as a notice of disagreement with 
any prior rating decision.  Simply listing an issue on an 
appeal form to the Board does not give the Board 
jurisdiction to address it.  However, a March 2006 letter 
from the RO indicated that the claim for an increase for 
residuals of prostate cancer would be reviewed again because 
the RO had not obtained private treatment records identified 
by the veteran.  Also, statements submitted by the veteran 
and his wife at the hearing again raised the issue of 
entitlement to service connection for a skin condition.  
Therefore, these issues are REFERRED to the RO for 
appropriate action.

At the hearing, the veteran's representative also raised a 
claim of entitlement to a total disability rating based on 
individual unemployability.  It does not appear that the 
veteran has, as of yet, filed a formal claim for TDIU.  
Therefore, this issue is also REFERRED to the RO for any 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran, through his accredited representative, in July 
2006 submitted copies of service medical records to the 
Board that are not of record.  Because the RO has not 
reviewed this evidence and the veteran has declined to waive 
RO consideration, this claim must be remanded to allow for 
RO consideration.  See 38 C.F.R. § 20.1304(c).

As discussed above, the veteran is also claiming service 
connection for headaches on a secondary basis.  This theory 
of entitlement has not yet been addressed by the RO, nor has 
the veteran been provided sufficient notice of the 
information and evidence needed to support such a claim.

An additional medical opinion is warranted in this case in 
light of the submission of service medical records that were 
not considered by the VA examiner in the medical examination 
report dated December 2002.  Therefore, in light of new 
medical evidence, the Board finds that an additional medical 
examination would be helpful in order to determine whether 
there is a causal relationship between the headaches he is 
currently experiencing and the headaches he experienced 
while in service. 

At the June 2006 Board hearing the veteran indicated that he 
received VA medical treatment from the VA medical center in 
St. Louis, Missouri, in 1979 and 1980, and intermittently 
since that time.  However, the only VA records in the file 
are dated in 1999 and in 2002.  Since it appears significant 
VA treatment records remain outstanding, efforts must be 
made to obtain them.

In addition, at the June 2006 hearing the veteran stated 
that he received treatment for his headaches from numerous 
private doctors, including Dr. Cheryl Faber and Dr. Barry 
Singer.  In addition, the medical reports submitted by Dr. 
Singer and Dr. Faber were addressed to a Dr. Kathleen 
Brunts, likely one of the veteran's private physicians.  
Letters in the file obtained in connection with his prior 
claim concerning prostate cancer show Dr. Brunts has treated 
him for quite some time. While the veteran has provided the 
RO with medical reports from both Dr. Singer and Dr. Faber, 
it is unclear whether there are additional private medical 
records that have not been obtained from other physicians or 
additional clinical treatment records that could be obtained 
from Dr. Singer and Dr. Faber.  The Board notes that the 
veteran has failed to provide VA with any information to 
enable them to attempt to obtain such records.  With respect 
to VA's duty to assist the veteran in obtaining potentially 
relevant evidence, it is clear further development is 
necessary.  However, the veteran is reminded that his 
cooperation is necessary to facilitate a fair and equitable 
disposition of his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify any post-service treatment for 
migraine headaches that he received from 
private physicians.  If, and only if, 
the veteran completes release forms 
authorizing VA to request his medical 
records from Drs. Kathleen Brunts, Dr. 
Barry Singer and Dr. Cheryl Faber, the 
medical records should then be 
requested.  All efforts to obtain these 
records, including follow-up requests, 
if appropriate, should be fully 
documented.  

2.  Provide the veteran all notification 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), with respect 
to the claim for headaches on a 
secondary basis.  Any notice given, or 
action taken thereafter, must comply 
with current, controlling legal 
guidance.  

3.  The RO should obtain the veteran's 
complete medical records from the John 
Cochran VA Medical Center in St. Louis, 
Missouri, for treatment received by the 
veteran from 1979-80 to the present.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.

4.  After obtaining the above evidence, 
to the extent available, schedule the 
veteran for a VA examination.  The 
claims file must be made available to 
and reviewed by the examiner.  

If the examiner determines that the 
veteran is currently experiencing 
migraine headaches, then the examiner 
should be asked to provide a medical 
opinion as to whether it is at least as 
likely as not that the diagnosed 
disorder is related to service.  



In the alternative, the examiner should 
provide an opinion as to whether it is 
at least as likely as not that the 
diagnosed disorder was caused or 
aggravated by medications taken for the 
veteran's service-connected prostate 
cancer.

The report of examination should include 
the complete rationale for all opinions 
expressed.  It would be helpful if the 
examiner would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.
 
5.  After completing the above action 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated, to include consideration 
of secondary service connection.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran has had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).   	



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


